25 So. 3d 1250 (2010)
Martin VALERA, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, et al., Appellee.
No. 3D09-2254.
District Court of Appeal of Florida, Third District.
January 20, 2010.
Martin Valera, in proper person.
Louis A. Gutierrez, Senior Attorney, Tallahassee, for appellee, Unemployment Appeals Commission.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
SHEPHERD, J.
Martin Valera appeals a final order of the Florida Unemployment Appeals Commission, upholding the dismissal of his appeal from a referee's determination, on the ground it was not filed within twenty days from the mailing of the determination. See § 443.151(3)(a), Fla. Stat. (2009); Fla Admin. Code Rule 60BB-5.007 (2009). Mr. Valera admits he received the determination, including notice of his appellate rights. He argues we should reverse the order under review because he was distracted *1251 by personal matters, affording him "good cause" for relief from the strict deadline provided by the statute and dismissal rule. However, the statute and rule do not permit good cause exceptions to the dismissal rule. See Robinson v. Sun Bank & Trust Co., 685 So. 2d 1325, 1326 (Fla. 2d DCA 1996); Riegler v. Unemployment Appeals Comm'n, 633 So. 2d 1182, 1182 (Fla. 4th DCA 1994); Leon v. Unemployment Appeals Comm'n, 476 So. 2d 761, 762 (Fla. 3d DCA 1985).
For this reason, we affirm the order of the Commission.